Title: From James Madison to Frederick Bates, 4 February 1807
From: Madison, James
To: Bates, Frederick



February 4, 1807

Thomas Jefferson, President of the United States of America,To all who shall see these presents, Greeting:
Know Ye, That reposing special Trust and Confidence in the Integrity, Diligence and Abilities of Frederick Bates, of the Michigan Territory, I have nominated, and by and with the advice and consent of the Senate do appoint him Secretary in and for the Territory of Louisiana; and do authorize and empower him to execute and fulfil the duties of that office according to Law; and to Have and to Hold the said office with all the powers, privileges and Emoluments to the same of right appertaining for the term of four years from the day of the date hereof, unless the President of the United States for the time being should be pleased sooner to revoke and determine this Commission.
LSIn Testimony whereof, I have caused these Letters to be made patent and the Seal of the United States to be hereunto affixed.
Given under my hand at the City of Washington the Fourth day of February in the year of our Lord One thousand Eight hundred and Seven; and of the Independence of the United States of America the Thirty first.

Th: Jefferson
By the PresidentJames Madison Secretary of State



